DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed for parent Indian Application No. IN201641012113, filed on 04/06/2016.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
 	Claims 1, 4 and 6-10 are presently amended.
Claims 11-14 are newly added.
Claims 1-14 are pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 5/4/2022 have been fully considered in view of further
consideration of statutory law, Office policy, precedential common law, and the cited prior art as
necessitated by the amendments to the claims, but are not persuasive for the reasons set forth
below.

35 USC § 101 Rejections
First, Applicant argues that “amended independent claim 1 and claim 8, when read in conjunction with Figure 4 and Figure 5 and associated descriptions, defines how a map of one or more integration parameters are generated and how the one or more integration parameters, the dynamic workflow and the target infrastructure parameters are consolidated for generating a master XML file which provides end to end integration of a business, the processes, the solutions, the products, and the applications pertaining to the enterprise to meet an availability management, a capacity management, an incident management, and a problem management of the enterprise. Applicant submits that such end-to-end enterprise level mapping and integration at business level may have hundreds of applications, products, processes, and solutions (of multiple vendors and clients) associated with an enterprise and cannot be handled by a mental process or a general-purpose computer or can be interpreted as organizing human activities” [Arguments, pages 6-9].
In response, Applicants arguments are considered but are not persuasive. Regarding the assertion that the elements of the present invention cannot be handled by a general-purpose computer, Examiner respectfully disagrees and observes that the claims do not specify any additional elements which are not commonly present in general-purpose computers. For example, claims 1 and 8 only recite the following additional elements – 
…A method for enterprise level application integration implemented by a processor-based enterprise level application integration system…; a machine learning model… [Claim 1],
A non- transitory computer readable medium comprising: 10a processor; instructions stored on a computer readable medium and executed by the processor; a user interface that receives business process information; wherein the instructions cause…; a machine learning model… [Claim 8].
The applications, processor, machine learning model, computer readable medium and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)).
Furthermore, the computer implemented elements are considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP § 2106.05(f)).
Regarding the assertion that the elements of the present invention cannot be interpreted as certain methods of organizing human activities, Examiner respectfully disagrees and observes that the present invention broadly sets forth steps for managing personal behavior or relationships or interactions between people, which includes social activities, teaching, and following rules or instructions. Specifically, generating a master XML file based in part on business process information comprising “one or more business rules” sets forth steps for following rules or instructions. As such, claims 1-14 are directed to concepts identified as abstract ideas. As such, Examiner remains unpersuaded.

Second, Applicant argues that “the recited steps of the foregoing claims also involve data transformation involving a process of converting data from one format to another…  For example, one recited step involves processing a file comprising business process information by a business rule generator module, to extract one or more business rules from the business profile information… such XML files can be used during merger and acquisition, evaluation of the current state of the enterprise, for predicting faulty behaviors, for receiving recommendations on products, processes, etc. to mitigate faulty behaviors. Applicant respectfully submits that the recited steps of data transformation cannot be handled by a mental process or a general-purpose computer” [Arguments, pages 10-11].
In response, Applicants arguments are considered but are not persuasive. As stated in response to the above argument, Examiner respectfully maintains that generating a master XML file based in part on business process information comprising “one or more business rules” sets forth steps for following rules or instructions. Further, Examiner considers the process of converting data from one format to another to be not meaningfully different than the following MPEP Example:
Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) (See MPEP § 2106.05(f)). As such, Examiner remains unpersuaded.

Third, Regarding Step 2A, Prong 2, Applicant argues that “the currently amended independent claim 1 and claim 8 recite the use of Information Technology Infrastructure Library (ITIL) templates in extracting one or more business rules, one or more integration parameters, and metadata from the business process information and use of machine learning models in generating the map of one or more integration parameters” [Arguments, page 13].
In response, Applicants arguments are considered but are not persuasive. Examiner respectfully maintains that the use of templates to extract business rules does not amount to significantly more than the judicial exception for the same reasons as stated above. 
Further, regarding the use of “a machine learning model” as claimed in the present invention, Examiner observes that a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result). See also O’Reilly v. Morse, 56 U.S. 62 (1854) (finding ineligible a claim for "the use of electromagnetism for transmitting signals at a distance"); The Telephone Cases, 126 U.S. 1, 209 (1888) (finding a method of "transmitting vocal or other sound telegraphically ... by causing electrical undulations, similar in form to the vibrations of the air accompanying the said vocal or other sounds," to be ineligible, because it "monopolize[d] a natural force" and "the right to avail of that law by any means whatever.").
The “machine learning algorithm” of claim 1 is not particularly defined, nor is the map of the one or more integration parameters, nor are the integration parameters themselves. As such, Examiner respectfully does not consider the claim to be recited at a level of particularly that can be considered significantly more than the judicial exception. As such, Examiner remains unpersuaded.

Fourth, Regarding Step 2B, Applicant argues that “the integrator engine of the present disclosure includes machine learning algorithms and functionalities to extract information from one or more resources based on the Information Technology Infrastructure Library (ITIL) that focuses on aligning IT services with the needs of an enterprise… the foregoing claims recite receiving business process information of an enterprise, the business process information comprising one or more functions, one or more business rules, identifying one or more products, processes, applications, and solutions operational in the enterprise, extracts the one or more business rules, one or more integration parameters, and metadata from the business process information using one or more of semantic analysis and Information Technology Infrastructure Library (ITIL) templates… for the above discussed reasons, the independent claims 1 and 8 as a whole are not drawn to an abstract idea” [Arguments, pages 13-15].
In response, Applicants arguments are considered but are not persuasive. Examiner respectfully maintains that the additional elements, including the machine learning algorithm, are not defined at a level of particularity that can be considered significantly more than the judicial exception, as demonstrated in response to the above argument. As such, Examiner remains unpersuaded.

35 USC § 103 Rejections
First, Applicant argues that “Amended independent claim 1 recites, inter alia, “generating a map of the one or more integration parameters for each of the one or more business rules, based on a knowledge repository, incidents and a machine learning model”… Papotti discloses an estimation framework and a method for integrating data from one or more source databases to a destination database by determining at least one inconsistency between two or more of the data sources which must be resolved to integrate the data from the data sources into the target database… Hence, Applicant submits that Papotti fails to teach or suggest “generating a map of the one or more integration parameters for each of the one or more business rules, based on a knowledge repository, incidents, and a machine learning model” of amended independent claim 1 and similar feature of amended independent claim 8.
…although Narayanaswamy broadly mentions an integration layer and configurable rules for identifying and categorizing message from business application, Narayanaswamy fails to disclose “generating a map of the one or more integration parameters for each of the one or more business rules”” [Arguments, pages 16-17].
In response, Applicants arguments are considered but are not persuasive. Examiner relies on a combination of the previously applied prior art to disclose the amended limitation. For example, Examiner relies upon Papotti to disclose a map of integration parameters and directs the Applicant to (Papotti, ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects with multiple sources and possibly non-empty target databases). Here, Papotti discloses mapping activities (i.e. parameters) in data integration projects. 
Regarding the knowledge repository, incidents, and a machine learning model, Examiner relies upon (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process. In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques (discloses machine learning model)), (Id., ¶ 31, FIG. 3 illustrates the components of the BPA 12 shown in FIG. 1. BPA 12 analyzes extracted process data 16 with a process pattern analysis engine 34. The analysis can be performed using reference models present in the knowledge repository 36 and/or rules from the rules repository 38 from rules and knowledge base 18, and identifies usage patterns in the extracted process data or cycles 16), (Id., ¶ 37, FIGS. 6 and 7 show a sample user interface screen 24 for one embodiment of BOE 2. The top portion of the screen displays a process flow for Issue 123 (discloses incidents) and the middle portion of the screen displays a process flow for Issue 124. This data has been extracted by BPE 10 and saved as extracted process data 16. As shown in FIGS. 6 and 7, each entry or activity in the process flow includes a status, a description, a "note by" employee, and a time stamp). Here, Narayanaswamy applies adaptive machine learning techniques and reference models present in knowledge repository 36 to provide baseline data for future analysis. Narayanaswamy further provides information for particular issues (i.e. incidents) for such analyses. Thus, in combination the applied art discloses “generating a map of the one or more integration parameters for each of the one or more business rules, based on a knowledge repository, incidents and a machine learning model” as is recited in the presently amended claims. As such, Examiner remains unpersuaded. 

Second, Applicant argues that “Amended independent claim 1 recites, inter alia, “retrieving target infrastructure parameters and a process related to the target infrastructure parameters from the business process information”… Papotti discloses the use of known Efes models for measuring issues related to project and for measuring issues related to managing infrastructure. See Papotti, paragraph [0090]. In contrast, the IaaS platform disclosed in the present application analyses the received business information of an enterprise for determining details regarding the deployment environment parameters of various applications, products, processes, solutions, and for retrieving target infrastructure parameters and process related to the target infrastructure parameters the from the business process information. Papotti fails to disclose “retrieving target infrastructure parameters and a process related to the target infrastructure parameters from the business process information” as recited in amended independent claim 1 and similar feature of amended independent claim 8” [Arguments, page 18].
In response, Applicants arguments are considered but are not persuasive. Examiner respectfully disagrees and directs the Applicant to (Papotti, ¶ 90, Three models were designed and tested in-Efes-. One identified structural conflicts by looking at the schemas and the constraints, one looked at problems related to the formats of the data, and the last one measured the complexity of specifying a precise and complete mapping between two schemas. Other models may be added to measure other issues related to project, such as project management (discloses process related to target infrastructure parameters) (related to human resources involved) or managing infrastructure (related to the required hardware) (discloses retrieving target infrastructure parameters). Examplary proposed models and their complexity reports are illustrated herein), (Id., ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them). Here, Papotti discloses processes related to target infrastructure (e.g. project management, managing infrastructure, etc.) as well as the target infrastructure parameters (e.g. required hardware). Thus, Examiner maintains Papotti discloses the above argued limitation as presently amended. As such, Examiner remains unpersuaded. 

Third, Applicant argues that “Narayanaswamy discloses lowest stack of the application-level integration. As mentioned in paragraph [0019] of Narayanaswamy, BOE shows steps and tasks as well as interaction among tasks in detail. In contrast, the as-filed application discloses integration at the business level which constitutes the processes and associated solutions which could include products from various vendors and clients associated with the enterprise. Further, Papotti is related to data that needs to be integrated from source database to destination database. Furthermore, Kothari discloses data integration metadata can be serialized as XML files which is then maintained in version control system. In contrast, the present application provides an integrator as a service (IaaS) in XML format for unifying integrations of multiple business processes, solutions, products, and applications to deliver comprehensive value to customers… Narayanaswamy, Papotti, and Kothari fail to disclose “consolidating, by creating XML tags, the map of the one or more integration parameters, the dynamic workflow, and the target infrastructure parameters for generating a master XML file” as recited in amended independent claim 1 and similar feature of amended independent claim 8” [Arguments, page 18].
In response, Applicants arguments are considered but are not persuasive. Examiner respectfully disagrees and directs the Applicant to (Kothari, ¶ 36, data integration metadata objects can be serialized as files (e.g., XML files) (discloses generating a master XML file) which can then be maintained and persisted in a version control system. The data integration tool can exchange database repository data with the version control systems using XML files which can be stored in a hierarchical manner in the version control system. The hierarchy maintained in the centralized version controlled system can be determined based on how metadata artifacts are arranged in the data integration tool), and to (Kothari, ¶ 88, FIG. 4 illustrates a high level diagram of populating a data store based on artifacts maintained by a centralized version control system, in accordance with an embodiment of the present invention. In some embodiments, a version control system administrator can populate a newly created relational database repository of the data integration tool from the XML artifacts present in the tag/label present in the version control system repository. As described above, the set of artifacts in the tag/label of the version control system can be kept consistent using user defined labels/tags (discloses creating XML tags). This allows the VCS to be used to recreate a structurally and semantically valid relational database repository consistent state of the relational database repository of the data integration tool). Here Kothari discloses serializing data in the form of XML files as well as creating user defined labels/tags in order to set forth a version control system of integration data. Examiner further relies upon Papotti to disclose the integration parameters as demonstrated in response to the above argument. As such, Examiner remains unpersuaded. 

Fourth, regarding dependent claim 4, Applicant argues that “Although Narayanaswamy broadly mentions about integration layer and configurable rules for identifying and categorizing message from business application, Narayanaswamy fails to disclose “wherein the map of the one or more integration parameters is generated by mapping the one or more business rules with functions and processes associated with the applications, the products, and the solutions operational at the enterprise” as recited in dependent claim 4. Kothari also fails to disclose the feature of dependent claim 4” [Arguments, page 20].
In response, Applicants arguments are considered but are not persuasive. Examiner respectfully disagrees and first, regarding the business rules with functions and processes associated with the applications, the products, and the solutions operational at the enterprise, Examiner directs the Applicant to (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems with the current business (discloses enterprise) processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems (discloses solutions) by using predefined knowledge and reference models  modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes). In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques), (Id., ¶ 20, BOE does not require that a specific BPM tool be used in any of the applications. Instead, BOE can monitor messages generated by a variety of applications or middleware (discloses products and applications), so that integration among multiple applications can be achieved. Each component of BOE can function as a well defined set of web services to achieve seamless integration).
Further, Examiner further relies upon Papotti to disclose the integration parameter elements as demonstrated in response to the above arguments. As such, Examiner remains unpersuaded. 

Fifth, regarding dependent claim 6, Applicant argues that “Narayanaswamy is only related to business process extractor and does not specifically disclose generation of map of integration parameters based on a knowledge repository, incidents, and machine learning model, and generation of dynamic workflow in the map of the one or more integration parameters, wherein the dynamic workflow represents communication between the one or more products, the processes, the applications, the solutions, and target deployment procedures. This provides enterprise level status of the applications, the products, the processes, and the solutions. Although Kothari discloses data integration metadata objects can be serialized as files (e.g., XML files) (see for example, paragraph [0036] of Kothari), Kothari fails to disclose obviate the deficiencies of Narayanaswamy. Papotti also fails to obviate the deficiencies of Narayanaswamy and Kothari” [Arguments, page 21].
In response, Applicants arguments are considered Applicants arguments are considered but are not persuasive. Examiner respectfully disagrees and first, regarding the business rules with functions and processes associated with the applications, the products, and the solutions operational at the enterprise, Examiner maintains that Narayanaswamy discloses these elements as disclosed in response to the above argument. Further, Examiner directs the Applicant to (Narayanaswamy, ¶ 37, FIGS. 6 and 7 show a sample user interface screen 24 (discloses graphical representation) for one embodiment of BOE 2. The top portion of the screen displays a process flow for Issue 123 and the middle portion of the screen displays a process flow for Issue 124. This data has been extracted by BPE 10 and saved as extracted process data 16. As shown in FIGS. 6 and 7, each entry or activity in the process flow includes a status (discloses status of applications, products, processes and solutions), a description, a "note by" employee, and a time stamp. These items are displayed on both the screen's top portion and the screen's middle portion. The screen's middle portion also includes analysis and displays the actual hours each event took (Hrs./Event), along with a standard number of hours per event (Std Hrs./ Event) obtained, for example, from a rules repository 38), wherein user interface 24 represents a graphical representation of the enterprise status of the status of applications, products, processes and solutions. As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-14 are directed to statutory categories, namely a process (claims 1-7), and a system (claims 8-10). 

Step 2A, Prong 1: Claims 1 and 8 in part, recite the following abstract idea: …1. (Currently Amended) A method for enterprise level application integration implemented by a processor-based enterprise level application integration system, the method comprising: receiving business process information of an enterprise from an interface, wherein the business process information comprises one or more functions, one or more business rules, identifying one or more products, processes, applications, and solutions operational in the enterprise; extracting the one or more business rules, one or more integration parameters and metadata from the business process information, using one or more of semantic analysis and Information Technology Infrastructure Library (ITIL) templates; generating a map of the one or more integration parameters for each of the one or more business rules, based on a knowledge repository, incidents…; generating a dynamic workflow in the map of the one or more integration parameters, wherein the dynamic workflow represents communication between the one or more products, the processes, the applications, the solutions, and target deployment procedures; retrieving target infrastructure parameters and a process related to the target infrastructure parameters from the business process information; consolidating, by creating XML tags, the map of the one or more integration parameters, the dynamic workflow, and the target infrastructure parameters for generating a master XML file; and deploying the generated master XML file to provide end to end integration of a business, the processes, the solutions, the products, and the applications pertaining to the enterprise to meet an availability management, a capacity management, an incident management, and a problem management of the enterprise [Claim 1],
…receiving business process information of an enterprise, wherein the business process information comprises one or more functions, one or more business rules, identifying one or more products, processes, applications, and solutions operational in the enterprise; wherein the instructions cause: Page 3 of 22Application No. 16/091,979extraction of the one or more of business rules, one or more integration parameters, and metadata from the business process information using one or more of semantic analysis and Information Technology Infrastructure Library (ITIL) templates; generating a map of the one or more integration parameters for each of the one or more business rules, based on a knowledge repository, incidents…; generating a dynamic workflow in the map of the one or more integration parameters, wherein the dynamic workflow represents communication between the one or more products, the processes, the applications, the solutions, and target deployment procedures; retrieving target infrastructure parameters and a process related to the target infrastructure parameters from the business process information; consolidating, by creating XML tags, the map of the one or more integration parameters, the dynamic workflow, and the target infrastructure parameters for generating a master XML file; and deploying the generated master XML file to provide end to end integration of a business, the processes, the solutions, the products, and the applications pertaining to the enterprise to meet an availability management, a capacity management, an incident management, and a problem management of the enterprise [Claim 8].


Dependent claims 2-7 and 9-14 recite limitations relative to claims 1 and 8, including, for example: 
wherein the business process information is extracted from at least one of a text file, a Word file, a spreadsheet and an HTML file [Claim 2],
wherein the master XML file is deployed on one of an enterprise server, a cloud infrastructure or both [Claim 3],
wherein the map of the one or more integration parameters is generated by mapping the one or more business rules with functions and processes associated with the applications, the products, and the solutions operational at the enterprise [Claim 4],
wherein dynamic workflow further comprises linking one or more third party applications with a native enterprise level application via APIs, Rest APIs, and SOAs [Claim 5],
wherein the generated master XML file upon execution provides a 14WO 2017/175246PCT/IN2017/050133 graphical representation of enterprise level status of the business, the processes, the solutions, the products, and the applications [Claim 6],
wherein consolidating the map of the one or more integration 5parameters, the dynamic workflow, and the target infrastructure parameters comprises a step of creating XML tags for the metadata retrieved from the business process information [Claim 7],
wherein the instructions further cause a configuration management database for storing the extracted metadata and plurality of versions of the master XML files for version control management [Claim 9],
wherein the instruction further cause an electronic 30device associated with a user to generate a for graphical representation of enterprise level status of the applications, the products, the processes, and the solutions [Claim 10],
further comprising predicting faulty behaviours at a plurality of levels of integration of the enterprise comprising workflow procedures, deployment procedures, and infrastructure parameters, based on the incidents, the machine learning algorithms, and the knowledge repository  [Claim 11],
further comprising recommending actions to an enterprise level administrator of the processor-based enterprise level application integration system to mitigate the faulty behaviours  [Claim 12],
further comprising recommending alternative applications, products, processes, and solutions to an enterprise user of the processor-based enterprise level application integration system, using the machine learning algorithms  [Claim 13],
wherein the generated master XML file upon execution provides a real-time visualization of a service level management, the problem management, the capacity management, and the incident management  [Claim 14].

The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims 2-7 and 9-14 also recite abstract ideas.

 These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, generating a master XML file using business process information sets forth steps for following rules or instructions. As such, claims 1-14 are directed to concepts identified as abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1 and 8 only recite the following additional elements – 
…A method for enterprise level application integration implemented by a processor-based enterprise level application integration system…; a machine learning model… [Claim 1],
A non- transitory computer readable medium comprising: 10a processor; instructions stored on a computer readable medium and executed by the processor; a user interface that receives business process information; wherein the instructions cause…; a machine learning model… [Claim 8].

Dependent claims 2-4 and 9-10 only recite the following additional elements –
wherein the business process information is extracted from at least one of a text file, a Word file, a spreadsheet and an HTML file [Claim 2],
wherein the master XML file is deployed on one of an enterprise server, a cloud infrastructure or both [Claim 3],
wherein the instructions further cause a configuration management database for storing the extracted metadata [Claim 9],
wherein the instruction further cause an electronic 30device associated with a user of the enterprise level application integration system to generate a graphical representation of the enterprise level status of the applications, the products, the processes, and the solutions [Claim 10].
 The applications, processor, server, machine learning model electronic device, computer readable medium and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example: 
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
Furthermore, the computer implemented elements are considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims 5-7 do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 8 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, claims 1 and 8 only recite the following additional elements – 
…A method for enterprise level application integration implemented by a processor-based enterprise level application integration system…; a machine learning model… [Claim 1],
A non- transitory computer readable medium comprising: 10a processor; instructions stored on a computer readable medium and executed by the processor; a user interface that receives business process information; wherein the instructions cause…; a machine learning model… [Claim 8].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
In addition, the claims recite steps akin to “receiving or transmitting data over a network”, e.g., using the extracted business information to gather data and “electronic recordkeeping” (deployinh a generated XML file) which are examples of well-understood, routine, conventional activity per Symantec & Alice Corp., respectively, in MPEP 2106.05(d) Part (II). As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the dependent claims including the database, electronic device, etc. are considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al., U.S. Publication No. 2009/0198533 [hereinafter Narayanaswamy], in view of Papotti et al., U.S. Publication No. 2016/0154830 [hereinafter Papotti] and in further view of Kothari et al., U.S. Publication No. 2016/0092525 [hereinafter Kothari].

Regarding claim 1, Narayanaswamy discloses a method for enterprise level application integration implemented by a processor-based enterprise level application integration system, the method comprising: receiving business process information of an enterprise from an interface, wherein the business process information comprises one or more functions, one or more business rules, identifying one or more products, processes, applications, and solutions operational in the enterprise (Narayanaswamy, ¶ 21, BOE 2 integrates with general BPM-based applications 20. An integration layer 22 provides the interface between middleware and/or the applications 20 and BPE 10. BOE 2 includes a user interface screen 24 described in more detail below (discloses receiving business process information from an interface)), (Id., ¶ 2, The present invention relates generally to process optimization technology, and more specifically to a system and method for optimizing enterprise applications driven by business processes), (Id., ¶ 8, The system includes a data repository, an extractor to perform real time extraction of process life cycle information from business solutions integrating heterogeneous independent business applications), (Id., ¶ 18, The disclosed business optimization engine (BOE) solves this problem with a system and method that provides a framework for extracting, analyzing, and optimizing business processes that bind heterogeneous enterprise applications together (discloses business process function) to deliver business functionality), (Id., ¶ 19, BOE provides a framework for operational business intelligence applications that would enable business analysts to understand how current business processes, as implemented in heterogeneous applications (discloses identifying applications), actually perform their tasks, by clearly showing each step or task as well as the interaction among tasks in detail… BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems (discloses identifying solutions) by using predefined knowledge and reference models modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process);
extracting the one or more business rules,… from the business process information (Narayanaswamy, ¶ 22, FIG. 2 illustrates the components of BPE 10. BPE 10 extracts complete, i.e. end-to-end, process life cycle information from business solutions implemented by integrating heterogeneous independent BPM-based applications 20...  Real time processes are extracted from these applications 20, enabling creation of an exact "picture", that is a description of the steps (discloses extracting business rules), inputs, etc., of each existing process), (Id., ¶ 8, The system includes a data repository, an extractor to perform real time extraction of process life cycle information from business solutions integrating heterogeneous independent business applications); 
…each of the one or more business rules, based on a knowledge repository, incidents, and a machine learning model (Narayanaswamy, ¶ 22, FIG. 2 illustrates the components of BPE 10. BPE 10 extracts complete, i.e. end-to-end, process life cycle information from business solutions implemented by integrating heterogeneous independent BPM-based applications 20...  Real time processes are extracted from these applications 20, enabling creation of an exact "picture", that is a description of the steps (discloses business rules), inputs, etc., of each existing process), (Id., ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process. In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques (discloses machine learning model)), (Id., ¶ 31, FIG. 3 illustrates the components of the BPA 12 shown in FIG. 1. BPA 12 analyzes extracted process data 16 with a process pattern analysis engine 34. The analysis can be performed using reference models present in the knowledge repository 36 and/or rules from the rules repository 38 from rules and knowledge base 18, and identifies usage patterns in the extracted process data or cycles 16), (Id., ¶ 37, FIGS. 6 and 7 show a sample user interface screen 24 for one embodiment of BOE 2. The top portion of the screen displays a process flow for Issue 123 (discloses incidents) and the middle portion of the screen displays a process flow for Issue 124. This data has been extracted by BPE 10 and saved as extracted process data 16. As shown in FIGS. 6 and 7, each entry or activity in the process flow includes a status, a description, a "note by" employee, and a time stamp);
generating a dynamic workflow in… wherein the dynamic workflow represents communication between the one or more products, the processes, the applications, the solutions and target deployment procedures (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses communication between solutions and target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes). In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques), (Id., ¶ 20, BOE does not require that a specific BPM tool be used in any of the applications. Instead, BOE can monitor messages generated by a variety of applications or middleware (discloses products and applications), so that integration among multiple applications can be achieved. Each component of BOE can function as a well defined set of web services to achieve seamless integration);
…consolidating… the dynamic workflow, and the target infrastructure parameters for… (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies (discloses dynamic workflow parameters). Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes));
…and the applications pertaining to the enterprise to meet an availability management, a capacity management, an incident management, and a problem management of the enterprise (Id., ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems (discloses problem management) with the current business processes, such as weak spots, bottlenecks (discloses capacity management), manual steps, and redundancies (discloses availability management). Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process. In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for fiuture analysis using adaptive learning techniques), (Id., ¶ 38, The screen's bottom portion, shown in FIGS. 6 and 7, illustrates optimized process outcome for multiple extracted process flows, including the Issue 123 (discloses incident management) displayed in the screen's top portion and the Issue 124 displayed in the screen's middle portion. Changes in the updated column in the middle portion are reflected in the corresponding row of the bottom portion. As shown in FIG. 7, the user changed the ASSIGNED row for Issue 124 in the screen's middle portion from 0.75 (Hrs.) to 0.25 (Hrs.). This resulted in the "total time taken" column in the top row of the screen's bottom portion, that is, the row for Issue 124, changing from 1.27 (Hrs.) to 0.78 (Hrs.), and the "total deviation" column changing from 4.73 (Hrs.) to 5.22 (Hrs.). The "total deviation" is computed by BPO 14 as the "total time taken" subtracted from the "original time", that is, the amount of time originally allocated for the task).
	While suggested, Narayanaswamy does not explicitly disclose …one or more integration parameters and metadata… using one or more of semantic analysis and Information Technology Infrastructure Library (ITIL) templates; generating a map of the one or more integration parameters for…; …the map of the one or more integration parameters…; retrieving target infrastructure parameters and a process related to the target infrastructure parameters from the business process information; … by creating XML tags, the map of the one or more integration parameters…; …generating a master XML file; and deploying the generated master XML file to provide end to end integration of the applications, the products, the processes, and the solutions.
However, Papotti discloses …one or more integration parameters and metadata… (Papotti, ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them (discloses metadata). The complexity model may be independent of external parameters, such as the level of expertise of the specialist or the available integration tools), (Id., ¶ 62, Alternatively or additionally, further criteria may be taken into account when estimating the effort of an integration project (discloses integration parameters). These criteria can include some of the factors considered in the complexity model, such as, for example, number of different sources and types, de-duplication, and schema constraints, project management, deployment needs, and auditing); 
generating a map of the one or more integration parameters for…; …the map of the one or more integration parameters… (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases); 
retrieving target infrastructure parameters and a process related to the target infrastructure parameters from the business process information (Id., ¶ 90, Three models were designed and tested in-Efes-. One identified structural conflicts by looking at the schemas and the constraints, one looked at problems related to the formats of the data, and the last one measured the complexity of specifying a precise and complete mapping between two schemas. Other models may be added to measure other issues related to project, such as project management (discloses process related to target infrastructure parameters) (related to human resources involved) or managing infrastructure (related to the required hardware) (discloses retrieving target infrastructure parameters). Examplary proposed models and their complexity reports are illustrated herein), (Id., ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them); 
…the map of the one or more integration parameters… (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the integration parameters and metadata elements of Papotti in the analogous art of data integration.
 The motivation for doing so would have been to “improv[e] data integration and cleansing by estimating the effort required to integrate data into or cleanse data in a target database” [Papotti, ¶ 2; Narayanaswamy, ¶ 19].
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose using one or more of semantic analysis and Information Technology Infrastructure Library (ITIL) templates; …by creating XML tags… generating a master XML file; deploying the generated master XML file to provide end to end integration of the applications, products, processes and solutions.
However, Kothari discloses … using one or more of semantic analysis and Information Technology Infrastructure Library (ITIL) templates (Kothari, ¶ 88, FIG. 4 illustrates a high level diagram of populating a data store based on artifacts maintained by a centralized version control system, in accordance with an embodiment of the present invention. In some embodiments, a version control system administrator can populate a newly created relational database repository of the data integration tool from the XML artifacts present in the tag/label  present in the version control system repository. As described above, the set of artifacts in the tag/label of the version control system can be kept consistent using user defined labels/tags. This allows the VCS to be used to recreate a structurally and semantically valid relational database repository (discloses semantic analysis) consistent state of the relational database repository of the data integration tool);
…by creating XML tags… generating a master XML file (Kothari, ¶ 36, data integration metadata objects can be serialized as files (e.g., XML files) (discloses generating a master XML file) which can then be maintained and persisted in a version control system. The data integration tool can exchange database repository data with the version control systems using XML files which can be stored in a hierarchical manner in the version control system. The hierarchy maintained in the centralized version controlled system can be determined based on how metadata artifacts are arranged in the data integration tool), (Id., ¶ 88, FIG. 4 illustrates a high level diagram of populating a data store based on artifacts maintained by a centralized version control system, in accordance with an embodiment of the present invention. In some embodiments, a version control system administrator can populate a newly created relational database repository of the data integration tool from the XML artifacts present in the tag/label present in the version control system repository. As described above, the set of artifacts in the tag/label of the version control system can be kept consistent using user defined labels/tags (discloses creating XML tags). This allows the VCS to be used to recreate a structurally and semantically valid relational database repository consistent state of the relational database repository of the data integration tool);
deploying the generated master XML file to provide end to end integration of a business, the processes, the solutions, the products… (Id., ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210. When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202 (discloses deploying the master XML file)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation and deployment elements of Kothari in the analogous art of integrating object-based data.
 The motivation for doing so would have been to improve data integration by using “version control systems (both centralized version control systems and decentralized version control systems) with data integration tools to track versions of the metadata artifacts that represent the data integration flow” [Kothari, ¶ 33; Papotti, ¶ 2; Narayanaswamy, ¶ 19].

Regarding claim 3, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose ...wherein the master XML file is deployed on one of an enterprise server, a cloud infrastructure or both.
However, Kothari discloses …wherein the master XML file is deployed on one of an enterprise server, a cloud infrastructure or both (Kothari, ¶ 36, data integration metadata objects can be serialized as files (e.g., XML files) (discloses master XML file) which can then be maintained and persisted in a version control system. The data integration tool can exchange database repository data with the version control systems using XML files which can be stored in a hierarchical manner in the version control system. The hierarchy maintained in the centralized version controlled system can be determined based on how metadata artifacts are arranged in the data integration tool), (Id., ¶ 210, Cloud infrastructure system 1102 may comprise one or more computers and/or servers that may include those described above for server 1012).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation and server deployment elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …the one or more business rules with functions and processes associated with the applications, the products, and the solutions operational at the enterprise (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems with the current business (discloses enterprise) processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems (discloses solutions) by using predefined knowledge and reference models  modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes). In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques), (Id., ¶ 20, BOE does not require that a specific BPM tool be used in any of the applications. Instead, BOE can monitor messages generated by a variety of applications or middleware (discloses products and applications), so that integration among multiple applications can be achieved. Each component of BOE can function as a well defined set of web services to achieve seamless integration).
While suggested, Narayanaswamy does not explicitly disclose …wherein the map of the one or more integration parameters is generated by mapping…
However, Papotti discloses …wherein the map of the one or more integration parameters is generated by mapping… (Papotti, ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the cloud and server elements of Papotti in the analogous art of data integration for the same reasons as stated for claim 1.

Regarding claim 5, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …wherein dynamic workflow further comprises linking one or more third party applications with a native enterprise level application via APIs, Rest APIs, and SOAs (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies), (Id., ¶ 27, FIG. 8 shows the flow of BPE 10 in accordance with the architecture illustrated in FIGS. 1 and 2. During step E1, the system waits for a message and/or message event from data acquisition interfaces 22 (discloses APIs). These interfaces can obtain components for data acquisition from middleware 20 (discloses third party applications) as well as from application stubs and/or agents 20).
Regarding claim 6, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …wherein… provides a 14WO 2017/175246PCT/IN2017/050133graphical representation of enterprise level status of the business, the processes, the solutions, the products, and the applications (¶ 37, FIGS. 6 and 7 show a sample user interface screen 24 (discloses graphical representation) for one embodiment of BOE 2. The top portion of the screen displays a process flow for Issue 123 and the middle portion of the screen displays a process flow for Issue 124. This data has been extracted by BPE 10 and saved as extracted process data 16. As shown in FIGS. 6 and 7, each entry or activity in the process flow includes a status (discloses status of applications, products, processes and solutions), a description, a "note by" employee, and a time stamp. These items are displayed on both the screen's top portion and the screen's middle portion. The screen's middle portion also includes analysis and displays the actual hours each event took (Hrs./Event), along with a standard number of hours per event (Std Hrs./ Event) obtained, for example, from a rules repository 38), (Id., ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems with the current business (discloses enterprise) processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems (discloses solutions) by using predefined knowledge and reference models  modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes). In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques), (Id., ¶ 20, BOE does not require that a specific BPM tool be used in any of the applications. Instead, BOE can monitor messages generated by a variety of applications or middleware (discloses products and applications), so that integration among multiple applications can be achieved. Each component of BOE can function as a well defined set of web services to achieve seamless integration).
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose …the generated master XML file upon execution…
However, Kothari discloses …the generated master XML file upon execution… (Kothari, ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210. When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202 (discloses deploying the master XML file)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.

Regarding claim 7, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …wherein consolidating… the dynamic workflow, and the target infrastructure parameters comprises a step of… retrieved from the business process information (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies (discloses dynamic workflow parameters). Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes));
While suggested, Narayanaswamy does not explicitly disclose …the map of the one or more integration parameters… …creating XML tags for… the metadata…
However, Papotti discloses  …the map of integration parameters… the metadata… (Papotti, ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them (discloses metadata). The complexity model may be independent of external parameters, such as the level of expertise of the specialist or the available integration tools), (Id., ¶ 62, Alternatively or additionally, further criteria may be taken into account when estimating the effort of an integration project (discloses integration parameters). These criteria can include some of the factors considered in the complexity model, such as, for example, number of different sources and types, de-duplication, and schema constraints, project management, deployment needs, and auditing), (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the integration parameter and metadata elements of Papotti in the analogous art of data integration for the same reasons as stated for claim 1.
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose … …creating XML tags for…
However, Kothari discloses … …creating XML tags for… (Kothari, ¶ 88, FIG. 4 illustrates a high level diagram of populating a data store based on artifacts maintained by a centralized version control system, in accordance with an embodiment of the present invention. In some embodiments, a version control system administrator can populate a newly created relational database repository of the data integration tool from the XML artifacts present in the tag/label present in the version control system repository. As described above, the set of artifacts in the tag/label of the version control system can be kept consistent using user defined labels /tags. This allows the VCS to be used to recreate a structurally and semantically valid relational database repository consistent state of the relational database repository of the data integration tool).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML and XML tag generation elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.

Regarding claim 8, Narayanaswamy discloses …a user interface configured for receiving business process information of an enterprise from an interface, wherein the business process information comprises one or more functions, one or more business rules, identifying one or more products, processes, applications, and solutions operational in the enterprise (Narayanaswamy, ¶ 21, BOE 2 integrates with general BPM-based applications 20. An integration layer 22 provides the interface between middleware and/or the applications 20 and BPE 10. BOE 2 includes a user interface screen 24 described in more detail below (discloses receiving business process information from an interface)), (Id., ¶ 2, The present invention relates generally to process optimization technology, and more specifically to a system and method for optimizing enterprise applications driven by business processes), (Id., ¶ 8, The system includes a data repository, an extractor to perform real time extraction of process life cycle information from business solutions integrating heterogeneous independent business applications), (Id., ¶ 18, The disclosed business optimization engine (BOE) solves this problem with a system and method that provides a framework for extracting, analyzing, and optimizing business processes that bind heterogeneous enterprise applications together (discloses business process function) to deliver business functionality), (Id., ¶ 19, BOE provides a framework for operational business intelligence applications that would enable business analysts to understand how current business processes, as implemented in heterogeneous applications (discloses identifying applications), actually perform their tasks, by clearly showing each step or task as well as the interaction among tasks in detail… BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems (discloses identifying solutions) by using predefined knowledge and reference models modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process);
extraction of the one or more business rules,… from the business process information (Narayanaswamy, ¶ 22, FIG. 2 illustrates the components of BPE 10. BPE 10 extracts complete, i.e. end-to-end, process life cycle information from business solutions implemented by integrating heterogeneous independent BPM-based applications 20...  Real time processes are extracted from these applications 20, enabling creation of an exact "picture", that is a description of the steps (discloses extracting business rules), inputs, etc., of each existing process), (Id., ¶ 8, The system includes a data repository, an extractor to perform real time extraction of process life cycle information from business solutions integrating heterogeneous independent business applications); 
…each of the one or more business rules, based on a knowledge repository, incidents, and a machine learning model (Narayanaswamy, ¶ 22, FIG. 2 illustrates the components of BPE 10. BPE 10 extracts complete, i.e. end-to-end, process life cycle information from business solutions implemented by integrating heterogeneous independent BPM-based applications 20...  Real time processes are extracted from these applications 20, enabling creation of an exact "picture", that is a description of the steps (discloses business rules), inputs, etc., of each existing process), (Id., ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process. In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques (discloses machine learning model)), (Id., ¶ 31, FIG. 3 illustrates the components of the BPA 12 shown in FIG. 1. BPA 12 analyzes extracted process data 16 with a process pattern analysis engine 34. The analysis can be performed using reference models present in the knowledge repository 36 and/or rules from the rules repository 38 from rules and knowledge base 18, and identifies usage patterns in the extracted process data or cycles 16), (Id., ¶ 37, FIGS. 6 and 7 show a sample user interface screen 24 for one embodiment of BOE 2. The top portion of the screen displays a process flow for Issue 123 (discloses incidents) and the middle portion of the screen displays a process flow for Issue 124. This data has been extracted by BPE 10 and saved as extracted process data 16. As shown in FIGS. 6 and 7, each entry or activity in the process flow includes a status, a description, a "note by" employee, and a time stamp);
generating a dynamic workflow in… wherein the dynamic workflow represents communication between the one or more products, the processes, the applications, the solutions and target deployment procedures (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses communication between solutions and target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes). In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques), (Id., ¶ 20, BOE does not require that a specific BPM tool be used in any of the applications. Instead, BOE can monitor messages generated by a variety of applications or middleware (discloses products and applications), so that integration among multiple applications can be achieved. Each component of BOE can function as a well defined set of web services to achieve seamless integration);
…consolidating… the dynamic workflow, and the target infrastructure parameters for… (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies (discloses dynamic workflow parameters). Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes));
…and the applications pertaining to the enterprise to meet an availability management, a capacity management, an incident management, and a problem management of the enterprise (Id., ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems (discloses problem management) with the current business processes, such as weak spots, bottlenecks (discloses capacity management), manual steps, and redundancies (discloses availability management). Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process. In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for fiuture analysis using adaptive learning techniques), (Id., ¶ 38, The screen's bottom portion, shown in FIGS. 6 and 7, illustrates optimized process outcome for multiple extracted process flows, including the Issue 123 (discloses incident management) displayed in the screen's top portion and the Issue 124 displayed in the screen's middle portion. Changes in the updated column in the middle portion are reflected in the corresponding row of the bottom portion. As shown in FIG. 7, the user changed the ASSIGNED row for Issue 124 in the screen's middle portion from 0.75 (Hrs.) to 0.25 (Hrs.). This resulted in the "total time taken" column in the top row of the screen's bottom portion, that is, the row for Issue 124, changing from 1.27 (Hrs.) to 0.78 (Hrs.), and the "total deviation" column changing from 4.73 (Hrs.) to 5.22 (Hrs.). The "total deviation" is computed by BPO 14 as the "total time taken" subtracted from the "original time", that is, the amount of time originally allocated for the task).
	While suggested, Narayanaswamy does not explicitly disclose …a non-transitory computer readable medium comprising: a processor; instructions stored on a computer readable medium and executed by the processor…; one or more integration parameters and metadata… using one or more of semantic analysis and Information Technology Infrastructure Library (ITIL) templates; generating a map of the one or more integration parameters for…; …the map of the one or more integration parameters…; retrieving target infrastructure parameters and a process related to the target infrastructure parameters from the business process information; … by creating XML tags, the map of the one or more integration parameters…; …generating a master XML file; and deploying the generated master XML file to provide end to end integration of the applications, the products, the processes, and the solutions.
However, Papotti discloses a non-transitory computer readable medium comprising: a processor; instructions stored on a computer readable medium and executed by the processor… (Papotti, ¶ 19, there is provided a system for integrating data into a target database, the system comprising computing device which incorporates a processor and a memory, the memory storing instructions which, when executed by the processor, cause the processor to perform any of the methods provided herein), (Id., ¶ 31, The computing device 1 may be configured to perform one or more functions or processes based on instructions which are received by a processor 2 of the computing device 1. The one or more instructions may be stored on a tangible computer readable medium 3 (e.g., a non-transitory computer readable medium) which may be part of the computing device 1);
…one or more integration parameters and metadata… (Papotti, ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them (discloses metadata). The complexity model may be independent of external parameters, such as the level of expertise of the specialist or the available integration tools), (Id., ¶ 62, Alternatively or additionally, further criteria may be taken into account when estimating the effort of an integration project (discloses integration parameters). These criteria can include some of the factors considered in the complexity model, such as, for example, number of different sources and types, de-duplication, and schema constraints, project management, deployment needs, and auditing); 
generating a map of the one or more integration parameters for…; …the map of the one or more integration parameters… (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases); 
retrieving target infrastructure parameters and a process related to the target infrastructure parameters from the business process information (Id., ¶ 90, Three models were designed and tested in-Efes-. One identified structural conflicts by looking at the schemas and the constraints, one looked at problems related to the formats of the data, and the last one measured the complexity of specifying a precise and complete mapping between two schemas. Other models may be added to measure other issues related to project, such as project management (discloses process related to target infrastructure parameters) (related to human resources involved) or managing infrastructure (related to the required hardware) (discloses retrieving target infrastructure parameters). Examplary proposed models and their complexity reports are illustrated herein), (Id., ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them); 
…the map of the one or more integration parameters… (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the integration parameters and metadata elements of Papotti in the analogous art of data integration for the same reasons as stated for claim 1.
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose using one or more of semantic analysis and Information Technology Infrastructure Library (ITIL) templates; …by creating XML tags… generating a master XML file; deploying the generated master XML file to provide end to end integration of the applications, products, processes and solutions.
However, Kothari discloses … using one or more of semantic analysis and Information Technology Infrastructure Library (ITIL) templates (Kothari, ¶ 88, FIG. 4 illustrates a high level diagram of populating a data store based on artifacts maintained by a centralized version control system, in accordance with an embodiment of the present invention. In some embodiments, a version control system administrator can populate a newly created relational database repository of the data integration tool from the XML artifacts present in the tag/label  present in the version control system repository. As described above, the set of artifacts in the tag/label of the version control system can be kept consistent using user defined labels/tags. This allows the VCS to be used to recreate a structurally and semantically valid relational database repository (discloses semantic analysis) consistent state of the relational database repository of the data integration tool);
…by creating XML tags… generating a master XML file (Kothari, ¶ 36, data integration metadata objects can be serialized as files (e.g., XML files) (discloses generating a master XML file) which can then be maintained and persisted in a version control system. The data integration tool can exchange database repository data with the version control systems using XML files which can be stored in a hierarchical manner in the version control system. The hierarchy maintained in the centralized version controlled system can be determined based on how metadata artifacts are arranged in the data integration tool), (Id., ¶ 88, FIG. 4 illustrates a high level diagram of populating a data store based on artifacts maintained by a centralized version control system, in accordance with an embodiment of the present invention. In some embodiments, a version control system administrator can populate a newly created relational database repository of the data integration tool from the XML artifacts present in the tag/label present in the version control system repository. As described above, the set of artifacts in the tag/label of the version control system can be kept consistent using user defined labels/tags (discloses creating XML tags). This allows the VCS to be used to recreate a structurally and semantically valid relational database repository consistent state of the relational database repository of the data integration tool);
deploying the generated master XML file to provide end to end integration of a business, the processes, the solutions, the products… (Id., ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210. When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202 (discloses deploying the master XML file)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation and deployment elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Narayanaswamy, Papotti and Kothari discloses the non-transitory computer readable medium as claimed in claim 8.
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose …wherein the instructions further cause a configuration management database for storing the extracted metadata and plurality of versions of the master XML file for version control management.
However, Kothari discloses …wherein the instructions further cause a configuration management database for storing the extracted metadata and plurality of versions of the master XML files for version control management (Kothari, ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210 (discloses configuration management database). When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202 (discloses deploying the master XML file)), (Id., ¶ 88, FIG. 4 illustrates a high level diagram of populating a data store based on artifacts maintained by a centralized version control system, in accordance with an embodiment of the present invention. In some embodiments, a version control system administrator can populate a newly created relational database repository of the data integration tool from the XML artifacts present in the tag/label present in the version control system repository (further discloses version control management)).

Regarding claim 10, the combination of Narayanaswamy, Papotti and Kothari discloses the non-transitory computer readable medium as claimed in claim 8.
Narayanaswamy further discloses …wherein the instruction further cause an electronic 30device associated with a user to generate a graphical representation of the enterprise level status of the business, the processes, the solutions, the products, and the applications (Narayanaswamy, claim 7, A computer readable medium having computer readable program for operating on a computer (discloses electronic device) for extracting information from business applications in real time, said program comprising instructions that cause the computer to perform the steps of. obtaining a message from the business applications; identifying and categorizing a business process context of said message; storing said business process context of said message; correlating said message based on said business process context with stored business process contexts to create a life cycle; and publishing said life cycle as processed data), (Id., ¶ 8, The system includes a data repository, an extractor to perform real time extraction of process life cycle information from business solutions integrating heterogeneous independent business applications), (Id., ¶ 38, The screen's bottom portion, shown in FIGS. 6 and 7, illustrates optimized process outcome for multiple extracted process flows, including the Issue 123 displayed in the screen's top portion and the Issue 124 displayed in the screen's middle portion (discloses graphical representation)), ¶ 37, FIGS. 6 and 7 show a sample user interface screen 24 (discloses graphical representation) for one embodiment of BOE 2. The top portion of the screen displays a process flow for Issue 123 and the middle portion of the screen displays a process flow for Issue 124. This data has been extracted by BPE 10 and saved as extracted process data 16. As shown in FIGS. 6 and 7, each entry or activity in the process flow includes a status (discloses status of applications, products, processes and solutions), a description, a "note by" employee, and a time stamp. These items are displayed on both the screen's top portion and the screen's middle portion. The screen's middle portion also includes analysis and displays the actual hours each event took (Hrs./Event), along with a standard number of hours per event (Std Hrs./ Event) obtained, for example, from a rules repository 38), (Id., ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems with the current business (discloses enterprise) processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems (discloses solutions) by using predefined knowledge and reference models  modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes). In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques), (Id., ¶ 20, BOE does not require that a specific BPM tool be used in any of the applications. Instead, BOE can monitor messages generated by a variety of applications or middleware (discloses products and applications), so that integration among multiple applications can be achieved. Each component of BOE can function as a well defined set of web services to achieve seamless integration).

Regarding claim 11, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …based on the incidents, the machine learning algorithms, and the knowledge repository (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process. In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques (discloses machine learning model)), (Id., ¶ 31, FIG. 3 illustrates the components of the BPA 12 shown in FIG. 1. BPA 12 analyzes extracted process data 16 with a process pattern analysis engine 34. The analysis can be performed using reference models present in the knowledge repository 36 and/or rules from the rules repository 38 from rules and knowledge base 18, and identifies usage patterns in the extracted process data or cycles 16), (Id., ¶ 37, FIGS. 6 and 7 show a sample user interface screen 24 for one embodiment of BOE 2. The top portion of the screen displays a process flow for Issue 123 (discloses incidents) and the middle portion of the screen displays a process flow for Issue 124. This data has been extracted by BPE 10 and saved as extracted process data 16. As shown in FIGS. 6 and 7, each entry or activity in the process flow includes a status, a description, a "note by" employee, and a time stamp);
While suggested in Figs 6-7 and related text, Narayanaswamy does not explicitly disclose …further comprising predicting faulty behaviours at a plurality of levels of integration of the enterprise comprising workflow procedures, deployment procedures, and infrastructure parameters…
However, Papotti discloses …further comprising predicting faulty behaviours at a plurality of levels of integration of the enterprise comprising workflow procedures, deployment procedures, and infrastructure parameters… (Papotti, ¶ 62, Alternatively or additionally, further criteria may be taken into account when estimating the effort of an integration project (discloses integration parameters). These criteria can include some of the factors considered in the complexity model, such as, for example, number of different sources and types, de-duplication, and schema constraints, project management, deployment needs, and auditing…The embodiments provided herein may consider: (i) the properties of the datasets at a fine grain, up to the single attributes, (ii) the interaction of the transformation (mapping) and the cleansing (integration) problems, or both), (Id., ¶ 61, In the ETL context, a project may be broken down into various subtasks, including requirements, design, testing, data stewardship, production deployment, warranty support, but also the actual development of the data transformations. For the latter, the number of source attributes may be used, and may be assigned a weighted set of tasks for each attribute (see Table 1). In sum, slightly more than 8 hours of work for each source attribute may be calculated.), (Id., ¶ 89, The complexity models may take as input the integration scenario and produce data complexity reports. These reports may comprise objective observations of the scenario and may not consider contextual factors like the expected quality of the integration. A structural conflict may represent a problem that must be overcome (the what) and may not estimate the effort (the how). The content of these reports may depend on the actual complexity model), (Id., ¶ 91, A first model may create an integrated view of the data putting the schemas, the constraints and the correspondences together in a graph representation. Then an algorithm may count the possible problems by analysing the paths between source and target elements with their cardinalities. As provided below in Table 2, a report may list different types of violation and their occurrences by counting the problems over the data).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the integration parameters and faulty behavior prediction elements of Papotti in the analogous art of data integration for the same reasons as stated for claim 1.

Regarding claim 12, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 11.
While suggested in Figs 6-7 and related text, Narayanaswamy does not explicitly disclose  … further comprising recommending actions to an enterprise level administrator of the processor-based enterprise level application integration system to mitigate the faulty behaviours
However, Papotti discloses … further comprising recommending actions to an enterprise level administrator of the processor-based enterprise level application integration system to mitigate the faulty behaviours (Papotti, ¶ 98, A complexity report for the scenario from FIG. 4 may state that there are albums without any artist in the source data that lead to a violation of a not-null constraint in the target. The corresponding task model may propose alternative actions to solve the problem such as: Discharge violating tuple (low effort) or Add missing value (high quality)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the solution recommendation elements of Papotti in the analogous art of data integration for the same reasons as stated for claim 1.

Regarding claim 13, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 11.
Through KSR Rationale D (See MPEP 2141(III)(D)), Narayanaswamy discloses …further comprising recommending alternative applications, products, processes, and solutions to an enterprise user of the processor-based enterprise level application integration system, using the machine learning algorithms.
First, Narayanaswamy discloses machine learning algorithms (i.e. adaptive learning techniques used for providing problem solving recommendations) (Narayanaswamy, ¶ 19, With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process. In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques).
Further, Narayanaswamy discloses applications, products, processes, and solutions to an enterprise user (Narayanaswamy, ¶ 20, BOE does not require that a specific BPM tool be used in any of the applications. Instead, BOE can monitor messages generated by a variety of applications or middleware (discloses products and applications), so that integration among multiple applications can be achieved. Each component of BOE can function as a well defined set of web services to achieve seamless integration), (Id., ¶ 19, Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes). In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques).
Since an optimal user experience is a key factor in the success of any business, providing useful recommendations regarding particular applications, products, processes, and solutions to an enterprise user of a processor-based enterprise level application integration system using well known adaptive learning algorithms would be advantageous for the success of a business.
Therefore, one of ordinary skill in the art at the time the invention was made would have recognized that providing recommendations regarding particular applications, products, processes, and solutions to an enterprise user of a processor-based enterprise level application integration system using adaptive learning algorithms would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such adaptive learning techniques into integration systems. Further providing recommendations regarding particular applications, products, processes, and solutions to an enterprise user of a processor-based enterprise level application integration system would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more useful suggestions to the user, thus resulting in an improved user experience. 

Regarding claim 14, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 6.
Narayanaswamy further discloses …provides a real-time visualization of a service level management, the problem management, the capacity management, and the incident management (Id., ¶ 26, the life cycle or process cycle is published to the data repository as process data 16 in an industry standard format such as business process modeling notation (BPMN) or business process execution language (BPEL). As a result, BPE 10 provides a clear picture of the real time process. Further, extracted life cycle data can be used to determine how many similar cycles are present in the data repository 16 to help identify patterns, and to process usage patterns. The stored process data 16 is further analyzed by the BPA 12 as described below), (Id., ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems (discloses problem management) with the current business processes, such as weak spots, bottlenecks (discloses capacity management), manual steps (discloses service level management), and redundancies (discloses availability management). Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process. In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for fiuture analysis using adaptive learning techniques), (Id., ¶ 38, The screen's bottom portion, shown in FIGS. 6 and 7, illustrates optimized process outcome for multiple extracted process flows, including the Issue 123 (discloses incident management) displayed in the screen's top portion and the Issue 124 displayed in the screen's middle portion. Changes in the updated column in the middle portion are reflected in the corresponding row of the bottom portion. As shown in FIG. 7, the user changed the ASSIGNED row for Issue 124 in the screen's middle portion from 0.75 (Hrs.) to 0.25 (Hrs.). This resulted in the "total time taken" column in the top row of the screen's bottom portion, that is, the row for Issue 124, changing from 1.27 (Hrs.) to 0.78 (Hrs.), and the "total deviation" column changing from 4.73 (Hrs.) to 5.22 (Hrs.). The "total deviation" is computed by BPO 14 as the "total time taken" subtracted from the "original time", that is, the amount of time originally allocated for the task).
The combination of Narayanaswamy  and Papotti does not explicitly disclose …wherein the generated master XML file upon execution…
However, Kothari discloses …wherein the generated master XML file upon execution… (Kothari, ¶ 36, data integration metadata objects can be serialized as files (e.g., XML files) (discloses generating a master XML file) which can then be maintained and persisted in a version control system. The data integration tool can exchange database repository data with the version control systems using XML files which can be stored in a hierarchical manner in the version control system. The hierarchy maintained in the centralized version controlled system can be determined based on how metadata artifacts are arranged in the data integration tool).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation and deployment elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy in view of Papotti and Kothari and in further view of Mamou et al., U.S. Publication No. 2006/0069717 [hereinafter Mamou].

Regarding claim 2, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …wherein the business process information is extracted from at least one of… (Narayanaswamy, ¶ 21, BOE 2 integrates with general BPM-based applications 20. An integration layer 22 provides the interface between middleware and/or the applications 20 and BPE 10. BOE 2 includes a user interface screen 24 described in more detail below (discloses receiving business process information)).
While suggested, the combination of Narayanaswamy, Papotti and Kothar does not explicitly disclose ...a text file, a Word file, a spreadsheet and an HTML file.
However, Mamou discloses …wherein the business process information is extracted from at least a text file, a Word file, a spreadsheet and an HTML file (Mamou, ¶ 195, the data source may include systems from providers such as such as Sybase, Microsoft, Informix, Oracle, Inlomover, EMC, Trillium, First Logic, Siebel, PeopleSoft, IBM, Apache, or Netscape. The data sources 102 may include systems using database products or standards such as IMS, DB2, ADABAS, VSAM, MD Series, UDB, XML, complex flat files, or FTP files. The data sources 102 may include files created or used by applications such as Microsoft Outlook, Microsoft Word, (discloses word file) Microsoft Excel (discloses spreadsheet), Microsoft Access, as well as files in standard formats such as ASCII, CSV, GIF, TIF, PNG, PDF, and so forth. The data sources 102 may come from various locations or they may be centrally located), (Id., ¶ 279, J2EE components are typically packaged separately and bundled into a J2EE application for deployment. Each component, its related files such as GIF and HTML files (discloses HTML files) or server-side utility classes, and a deployment descriptor are assembled into a module and added to the J2EE application), (Id., ¶ 313, The process of underwriting property may require access to a variety of different data sources of different types, such as text files 3902 (discloses text files), spreadsheets 3904, web data 3908, and the like. Data can be inconsistent and error-prone).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti and the XML generation and deployment elements of Kothari to include the particular file elements of Mamou in the analogous art of data integration platforms.
 The motivation for doing so would have been to improve data integration by employing “a table normalization module” which provide[s] significant performance improvements in a database including faster queries and improved data integrity” [Mamou, ¶ 427; Kothari, ¶ 33; Papotti, ¶ 2; Narayanaswamy, ¶ 19].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malaviya, U.S. Publication No. 2016/0063209 discloses a system and method for health care data integration.
Hatzis et al., U.S. Publication No. 2002/0091680 discloses a knowledge pattern integration system.
Merrick et al., U.S. Patent No. 8,650,320 discloses an integration server supporting multiple receiving channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624